DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “The device according to claim 1, wherein…… “. It is not clear if the device is the radio frequency device or the radio frequency signal device in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poutanen et al. (US 2004/0088628, hereinafter “Poutanen”) in view of Mohseni et al. (US 2018/0259473, hereinafter “Mohseni”).
For claim 1, Poutanen discloses A radio frequency device (channel simulator of FIG. 2; see Poutanen par. 0020), comprising: 
a packet data interface port (300 interface module that comprises the input and output 302 parts of the baseband part and a digital module; see Poutanen par. 0026 and Fig. 2/3); 
a radio frequency signal input port (An analogue 304 or digital 306 transmitter signal arrives at the interface module as input from the radio frequency unit; see Poutanen par. 0026 and Fig. 3); 
a modified radio frequency signal output port (the I and Q signals are forwarded as outputs 248 to 250 to the adjacent baseband units; see Poutanen par. 0027 and Fig. 2/3); 
a microcontroller (The channel simulator comprises a simulator control unit (SCU) 236 that controls the tap coefficients of the FIR filters of the baseband units by means of a control bus 238; see Poutanen par. 0022 and Fig. 2), configured to: 
control the packet data interface port (The simulator control unit also controls the operation of the entire simulator by means of a control bus 240; see Poutanen par. 0022), 
receive an input control signal through the packet data interface port (In step 404, simulation parameters are received from the user. This is preferably done by means of suitable interface software, a display and a keyboard; see Poutanen par. 0031 and Fig. 4), 
transmit a status report through the packet data interface port (In step 408, the control means 242 transmit, prior to simulation, information on the simulation parameters, such as frequency parameters and gains, to different parts of the device by means of the simulation control unit 236 and along the control bus 240; see Poutanen par. 0033), and 
produce an output control signal in dependence on the input control signal (The sum is also forwarded to the interface module 300 and from there on either directly in digital format out 348 or through digital-to-analogue converters 350 and low-pass filters 352, 354 in analogue format 256 out to the radio frequency unit. In a preferred embodiment of the invention, the control bus 240 from the simulation control unit controls the multiplexers 316 and 346, by means of which connections between different baseband units are adjusted. In a preferred embodiment of the invention, the channel simulation means of the baseband units are thus divided so that the simulation means of several different baseband parts can simulate the same channel; see Poutanen par. 0028-0030 and Fig. 3); and 
Poutanen does not explicitly disclose a radio frequency signal control device, configured to modify a radio frequency signal received through the radio frequency signal input port according to an analog radio frequency signal modification process, over a range of modification selectively controlled in dependence on the output control signal, and to communicate the modified radio frequency signal through the modified radio frequency signal output port. Mohseni discloses a radio frequency signal control device (DS control 32, see Mohseni par. 0034 and Fig. 1), configured to modify a radio frequency signal received through the radio frequency signal input port according to an analog radio frequency signal modification process, over a range of modification selectively controlled in dependence on the output control signal (the DS control 32 can selectively control the range of frequencies (e.g., frequency bands) of an RF output signal applied by the transmitter 22 to each respective DS sensor 16. As mentioned, the transmitter 22 can provide an excitation signal at one or more discrete frequencies or sweep across one or more predefined frequency bands. For example, during the first portion of a test phase, DS control 32 can control the transmitter 22 to provide the RF output signal within a first range of frequencies (e.g., a low frequency range). During a subsequent or other different phase of the sensing process, DS control 32 can control the transmitter 22 to provide the RF input signal for a different range of frequencies for exciting the DS sensor and the associated MUT disposed in the fluid channel 18; see Mohseni par. 0034-0035, 0090 and Fig. 1), and to communicate the modified radio frequency signal through the modified radio frequency signal output port (the computing system 26 further can process the received input signals from a given sensor (or sensors) and provide output data that includes the results of the data processing representing complex permittivity as well as raw data corresponding to the RF output signal received by the receiver; see Mohseni par. 0036). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mohseni's arrangement in Poutanen's invention to drive the sensor with the RF input signal and a receiver to receive and process an RF output signal from the sensor in response to the RF input signal (see Mohseni Abstract).
For claims 2 and 9, Poutanen does not explicitly disclose The radio frequency device according to claim 1, wherein the packet data interface port comprises an IEEE 802 port and the microcontroller transmits the status report through the IEEE 802 port to a remote server. Mohseni discloses The radio frequency device according to claim 1, wherein the packet data interface port comprises an IEEE 802 port and the microcontroller transmits the status report through the IEEE 802 port to a remote server (The computing system 26 can provide the output data to a remote device 30 via a corresponding communication system 28. For example, the communication system 28 can include a communication interface configured to communicate data (e.g., via a corresponding communication link), demonstrated at 31. The communication link 31 can be implemented as a physical connection (e.g., an electrically conductive connection or optical fiber) or a wireless link (e.g., implemented according an 802.llx standard or other short range wireless communication); see Mohseni par. 0039-0040). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mohseni's arrangement in Poutanen's invention to drive the sensor with the RF input signal and a receiver to receive and process an RF output signal from the sensor in response to the RF input signal (see Mohseni Abstract).
For claims 3 and 10, Poutanen discloses The radio frequency device according to claim 1, wherein the radio frequency signal control device comprises at least one of a radio frequency attenuator, a radio frequency delay, a radio frequency noise source, a radio frequency filter, a radio frequency equalizer, and a radio frequency amplifier (The multiplexed I and Q signals are FIR filtered in a known manner, whereby the impact of the channel is added to the signals. The I and Q signals are first forwarded to a set of delay elements 318 to 324, the delay of each of the elements being separately settable. The signals that have been delayed in different ways are forwarded from the delay elements to complex FIR filter elements 326 to 332. The control bus 238 from the simulation control unit sets the tap coefficients of the FIR elements, the control bus being transmitted to the FIR elements as control data 336 through a bus adapter 334; see Poutanen par. 0028).
For claims 4 and 13, Poutanen discloses The device according to claim 1, wherein the output control signal comprises an analog output signal (The sum is also forwarded to the interface module 300 and from there on either directly in digital format out 348 or through digital-to-analogue converters 350 and low-pass filters 352, 354 in analogue format 256 out to the radio frequency unit; see Poutanen par. 0028).
For claim 5, Poutanen discloses The radio frequency device according to claim 1, further comprising a control processor, communicating through the packet data interface port with the microcontroller, the control processor being configured to: 
generate a plurality of the input control signals for a plurality of respective radio frequency devices; and coordinate the plurality of respective radio frequency devices to concurrently modify a plurality of radio frequency signals (The channel simulator further comprises control means 242 that control the operation of the entire simulator. The control means are preferably implemented by means of a processor or computer and suitable software. The processor can naturally be replaced by a programmable logic made up of separate components. The control means further comprise interface equipment, such as a display and keyboard, by means of which the simulation parameters can be entered into the device. The parameters typically comprise the number of transmitters, the number of receivers, the number of channels to be simulated and their properties. The control means 242 control the simulator through the simulation control unit 236. The simulation control unit 236 also comprises an input and output 244 of a synchronization signal, by means of which several channel simulators can be synchronized. Thus, several devices can be connected parallel to implement a wide simulation; see Poutanen par. 0023).
For claim 6, Poutanen discloses The radio frequency device according to claim 5, wherein the control processor is configured to control the plurality of respective radio frequency devices, to dynamically change the plurality of input control signals over time (In a preferred embodiment of the invention, the control bus 240 from the simulation control unit controls the multiplexers 316 and 346, by means of which connections between different baseband units are adjusted. In a preferred embodiment of the invention, the channel simulation means of the baseband units are thus divided so that the simulation means of several different baseband parts can simulate the same channel; see Poutanen par. 0028-0030 and Fig. 3).
For claim 8, Poutanen discloses A method, comprising: 
receiving an input control signal through a packet data interface port of a radio frequency device (In step 404, simulation parameters are received from the user. This is preferably done by means of suitable interface software, a display and a keyboard; see Poutanen par. 0031 and Fig. 4) comprising a microcontroller having a packet data interface port (300 interface module that comprises the input and output 302 parts of the baseband part and a digital module; see Poutanen par. 0026 and Fig. 2/3); 
transmitting a status report from the microcontroller through the associated packet data interface port (In step 408, the control means 242 transmit, prior to simulation, information on the simulation parameters, such as frequency parameters and gains, to different parts of the device by means of the simulation control unit 236 and along the control bus 240; see Poutanen par. 0033); 
producing an output control signal from the microcontroller in dependence on the input control signal (The sum is also forwarded to the interface module 300 and from there on either directly in digital format out 348 or through digital-to-analogue converters 350 and low-pass filters 352, 354 in analogue format 256 out to the radio frequency unit. In a preferred embodiment of the invention, the control bus 240 from the simulation control unit controls the multiplexers 316 and 346, by means of which connections between different baseband units are adjusted. In a preferred embodiment of the invention, the channel simulation means of the baseband units are thus divided so that the simulation means of several different baseband parts can simulate the same channel; see Poutanen par. 0028-0030 and Fig. 3); and 
Poutanen does not explicitly disclose modifying a received radio frequency signal with an analog radio frequency signal modification device, over a range of analog signal modification, selectively in dependence on the output control signal. Mohseni discloses modifying a received radio frequency signal with an analog radio frequency signal modification device, over a range of analog signal modification, selectively in dependence on the output control signal (the DS control 32 can selectively control the range of frequencies (e.g., frequency bands) of an RF output signal applied by the transmitter 22 to each respective DS sensor 16. As mentioned, the transmitter 22 can provide an excitation signal at one or more discrete frequencies or sweep across one or more predefined frequency bands. For example, during the first portion of a test phase, DS control 32 can control the transmitter 22 to provide the RF output signal within a first range of frequencies (e.g., a low frequency range). During a subsequent or other different phase of the sensing process, DS control 32 can control the transmitter 22 to provide the RF input signal for a different range of frequencies for exciting the DS sensor and the associated MUT disposed in the fluid channel 18; see Mohseni par. 0034-0035, 0090 and Fig. 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mohseni's arrangement in Poutanen's invention to drive the sensor with the RF input signal and a receiver to receive and process an RF output signal from the sensor in response to the RF input signal (see Mohseni Abstract).
For claim 11, Poutanen discloses The method according to claim 8, wherein the radio frequency signal control device comprises a radio frequency signal generator (The simulator comprises eight channel elements 200 to 214, each of which is made up of a radio frequency part 200A to 214A and baseband part 200B to 214B. Each radio frequency part comprises a radio frequency input signal from a transmitter and an output signal to a receiver 200C to 214C. The simulator further comprises a local oscillator divider 216 that receives as input one or more radio frequency local oscillator signals 218. The divider 216 divides a suitable radio frequency signal 220 to 234 for each radio frequency unit 200A to 214A; see Poutanen par. 0020).
For claim 14, Poutanen discloses The method according to claim 8, further comprising communicating through the packet data interface port between a remote control processor and the microcontroller, the remote control processor generating a plurality of the input control signals for a plurality of respective radio frequency devices comprising the microcontroller and the analog radio frequency signal modification device (The channel simulator further comprises control means 242 that control the operation of the entire simulator. The control means are preferably implemented by means of a processor or computer and suitable software. The processor can naturally be replaced by a programmable logic made up of separate components. The control means further comprise interface equipment, such as a display and keyboard, by means of which the simulation parameters can be entered into the device. The parameters typically comprise the number of transmitters, the number of receivers, the number of channels to be simulated and their properties; see Poutanen par. 0023).
For claim 15, Poutanen discloses The method according to claim 14, wherein the control processor coordinates the plurality of respective radio frequency devices comprising the microcontroller and the analog radio frequency signal modification device to concurrently dynamically modify a plurality of radio frequency signals over time (The control means 242 control the simulator through the simulation control unit 236. The simulation control unit 236 also comprises an input and output 244 of a synchronization signal, by means of which several channel simulators can be synchronized. Thus, several devices can be connected parallel to implement a wide simulation; see Poutanen par. 0023).
Claims 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poutanen and Mohseni, and further in view of Lorion et al. (US 2010/0227607, hereinafter “Lorion”).
For claim 7, Poutanen discloses The radio frequency device according to claim 6, wherein the plurality of input control signals are dynamically changed over time (The control means 242 control the simulator through the simulation control unit 236. The simulation control unit 236 also comprises an input and output 244 of a synchronization signal, by means of which several channel simulators can be synchronized. Thus, several devices can be connected parallel to implement a wide simulation; see Poutanen par. 0023).
The combination of Poutanen and Mohseni does not explicitly disclose to emulate radio frequency conditions resulting from mobility of nodes in a mobile ad hoc radio frequency communication network, wherein each radio frequency signal control device emulates a radio frequency path within the mobile ad hoc radio frequency communication network. Lorion discloses to emulate radio frequency conditions resulting from mobility of nodes in a mobile ad hoc radio frequency communication network, wherein each radio frequency signal control device emulates a radio frequency path within the mobile ad hoc radio frequency communication network (An automated mobile device testing system 100 may receive 502 RF signals from one or more base stations 102. The RF signals may emulate field mobility conditions. For example, the RF signals may emulate a mobile device 112 traveling in a vehicle; the mobile device 112 may experience signal fading, handoffs, and other real-world conditions. The RF signals may emulate field mobility conditions in real-time with the use of rotating unidirectional antennas 104. The automated mobile device testing system 100 may amplify 504 the RF signals using a bidirectional amplifier 106. The automated mobile device testing system 100 may then send 506 the amplified RF signals to a mobile device 112 in an RF controlled environment 110; see Lorion par. 0050 and Fig. 3 and 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lorion's arrangement in Poutanen's invention to achieve automated testing of mobile devices in emulated field mobility conditions in real-time (see Lorion par. 0006).
For claim 17, Poutanen discloses The method according to claim 8, further comprising dynamically changing the plurality of input control signals are over time (The control means 242 control the simulator through the simulation control unit 236. The simulation control unit 236 also comprises an input and output 244 of a synchronization signal, by means of which several channel simulators can be synchronized. Thus, several devices can be connected parallel to implement a wide simulation; see Poutanen par. 0023). 
The combination of Poutanen and Mohseni does not explicitly disclose to emulate radio frequency conditions resulting from mobility of nodes in a mobile ad hoc radio frequency communication network, wherein each radio frequency signal modification device emulates a radio frequency path within the mobile ad hoc radio frequency communication network. Lorion discloses to emulate radio frequency conditions resulting from mobility of nodes in a mobile ad hoc radio frequency communication network, wherein each radio frequency signal modification device emulates a radio frequency path within the mobile ad hoc radio frequency communication network (An automated mobile device testing system 100 may receive 502 RF signals from one or more base stations 102. The RF signals may emulate field mobility conditions. For example, the RF signals may emulate a mobile device 112 traveling in a vehicle; the mobile device 112 may experience signal fading, handoffs, and other real-world conditions. The RF signals may emulate field mobility conditions in real-time with the use of rotating unidirectional antennas 104. The automated mobile device testing system 100 may amplify 504 the RF signals using a bidirectional amplifier 106. The automated mobile device testing system 100 may then send 506 the amplified RF signals to a mobile device 112 in an RF controlled environment 110; see Lorion par. 0050 and Fig. 3 and 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lorion's arrangement in Poutanen's invention to achieve automated testing of mobile devices in emulated field mobility conditions in real-time (see Lorion par. 0006). 
For claim 18, Poutanen discloses A testing system (The invention relates to a method and a device implementing the method for simulating a radio channel. The invention relates especially to implementing a multipath radio channel simulator; see Poutanen par. 0001 and Fig. 1-3), comprising: 
a plurality of radio frequency devices (channel simulator of FIG. 2; see Poutanen par. 0020), each respective radio frequency device comprising: 
a packet data interface port (300 interface module that comprises the input and output 302 parts of the baseband part and a digital module; see Poutanen par. 0026 and Fig. 2/3), 
a microcontroller (The channel simulator comprises a simulator control unit (SCU) 236 that controls the tap coefficients of the FIR filters of the baseband units by means of a control bus 238; see Poutanen par. 0022 and Fig. 2) configured to: 
control the packet data interface port (The simulator control unit also controls the operation of the entire simulator by means of a control bus 240; see Poutanen par. 0022), 
receive an input control signal through the packet data interface port (In step 404, simulation parameters are received from the user. This is preferably done by means of suitable interface software, a display and a keyboard; see Poutanen par. 0031 and Fig. 4), 
transmit a status report through the packet data interface port (In step 408, the control means 242 transmit, prior to simulation, information on the simulation parameters, such as frequency parameters and gains, to different parts of the device by means of the simulation control unit 236 and along the control bus 240; see Poutanen par. 0033), and, 
produce an output control signal in dependence on the input control signal (The sum is also forwarded to the interface module 300 and from there on either directly in digital format out 348 or through digital-to-analogue converters 350 and low-pass filters 352, 354 in analogue format 256 out to the radio frequency unit. In a preferred embodiment of the invention, the control bus 240 from the simulation control unit controls the multiplexers 316 and 346, by means of which connections between different baseband units are adjusted. In a preferred embodiment of the invention, the channel simulation means of the baseband units are thus divided so that the simulation means of several different baseband parts can simulate the same channel; see Poutanen par. 0028-0030 and Fig. 3), 
Poutanen does not explicitly disclose to control a radio frequency signal modification device for modification of a received radio frequency signal over an analog range of modification, selectively in dependence on the output control signal; and. Mohseni discloses to control a radio frequency signal modification device for modification of a received radio frequency signal over an analog range of modification, selectively in dependence on the output control signal; and (the DS control 32 can selectively control the range of frequencies (e.g., frequency bands) of an RF output signal applied by the transmitter 22 to each respective DS sensor 16. As mentioned, the transmitter 22 can provide an excitation signal at one or more discrete frequencies or sweep across one or more predefined frequency bands. For example, during the first portion of a test phase, DS control 32 can control the transmitter 22 to provide the RF output signal within a first range of frequencies (e.g., a low frequency range). During a subsequent or other different phase of the sensing process, DS control 32 can control the transmitter 22 to provide the RF input signal for a different range of frequencies for exciting the DS sensor and the associated MUT disposed in the fluid channel 18; see Mohseni par. 0034-0035, 0090 and Fig. 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mohseni's arrangement in Poutanen's invention to drive the sensor with the RF input signal and a receiver to receive and process an RF output signal from the sensor in response to the RF input signal (see Mohseni Abstract).
a control processor, communicating through the packet data interface port of each respective radio frequency device with the respective microcontroller of the respective radio frequency device, the control processor being configured to generate a plurality of the input control signals for the plurality of respective radio frequency devices (The channel simulator further comprises control means 242 that control the operation of the entire simulator. The control means are preferably implemented by means of a processor or computer and suitable software. The processor can naturally be replaced by a programmable logic made up of separate components. The control means further comprise interface equipment, such as a display and keyboard, by means of which the simulation parameters can be entered into the device. The parameters typically comprise the number of transmitters, the number of receivers, the number of channels to be simulated and their properties; see Poutanen par. 0023); and 
a mobility simulator, configured to generate a dynamically changing model of a multi-node communication network subject to changing communication channels (The control means 242 control the simulator through the simulation control unit 236. The simulation control unit 236 also comprises an input and output 244 of a synchronization signal, by means of which several channel simulators can be synchronized. Thus, several devices can be connected parallel to implement a wide simulation; see Poutanen par. 0023), 
The combination of Poutanen and Mohseni does not explicitly disclose wherein the mobility simulator is configured to provide the dynamically changing model to the control processor. Lorion discloses wherein the mobility simulator is configured to provide the dynamically changing model to the control processor (An automated mobile device testing system 100 may receive 502 RF signals from one or more base stations 102. The RF signals may emulate field mobility conditions. For example, the RF signals may emulate a mobile device 112 traveling in a vehicle; the mobile device 112 may experience signal fading, handoffs, and other real-world conditions. The RF signals may emulate field mobility conditions in real-time with the use of rotating unidirectional antennas 104. The automated mobile device testing system 100 may amplify 504 the RF signals using a bidirectional amplifier 106. The automated mobile device testing system 100 may then send 506 the amplified RF signals to a mobile device 112 in an RF controlled environment 110; see Lorion par. 0050 and Fig. 3 and 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lorion's arrangement in Poutanen's invention to achieve automated testing of mobile devices in emulated field mobility conditions in real-time (see Lorion par. 0006).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Poutanen, Mohseni and Lorion, and further in view of Seelenfreund et al. (US 2012/0264377, hereinafter “Seelenfreund”).
For claim 12, the combination of Poutanen and Mohseni does not explicitly disclose The method according to claim 8, wherein the radio frequency signal control device comprises a radio frequency switch matrix. Seelenfreund discloses The method according to claim 8, wherein the radio frequency signal control device comprises a radio frequency switch matrix (The RF module Rx 400 receives a number of inputs which can vary in frequency ranges, bandwidths etc. (FIG. 3, describes an exemplary embodiment which includes two input signals IN1 and IN2 but any number of inputs is possible). These inputs are connected to a Rx RF switch 402 that controls which of the inputs is passed on to a Rx gain control 404 that can increase or decrease its gain… The RF module Tx 200 receives its input from the transfer function estimator 100 (not shown in the present figure, shown in FIG. 2). The input signal is input to a Tx up converter 202 in order to convert it from an intermediary frequency (IF) range to the RF range; see Seelenfreund par. 0109-0112). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Seelenfreund's arrangement in Poutanen's invention to emulate the different RF transmission signals can help to lower the complexity of the test equipment by eliminating the multitude of RF chains in the dedicated test equipment and thereby simplifying the design of the test equipment (see Seelenfreund par. 0010).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415